DETAILED ACTION
This is in response to the Amendment filed 7/7/2022 wherein claim 15 is withdrawn and claims 1-14 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Barton et al. (US 2018/0023813) in view of Coghlan (US 9,174,331).
Regarding Independent Claim 1, Barton teaches (Figures 1-8) a cross fire tube apparatus (see Figures 3-4) for use with a combustor (20) of a gas turbine engine (10), comprising;
a cross fire tube assembly (at 60);
the cross fire tube assembly (at 60) comprising a sleeve (62 or 64; see Figures 3-5) with a tube groove therein (92 or 94; see Figures 3-5); and
wherein the tube groove (92 or 94) allows for secure tooling engagement (see Paragraph 0031).
Barton further teaches that the body 65 is to be compressed for installation and removal (see Figure 5 and Paragraph 0013), but does not teach the details of the apparatus used to compress the body. Barton does not teach the installation/removal apparatus for the cross fire tube apparatus, the installation/removal apparatus including: a cross fire tube tool, the cross fire tube tool comprising a spring with a spring flange, wherein the spring flange is sized to engage a tube groove.
Coghlan teaches (Figures 1-6) a tooling apparatus (at 10) for moving a first sleeve (18) from a housing (20), the tooling apparatus (at 14, 16) including a tube tool (14, 16), the tube tool (14, 16) comprising a spring (at 66) with a spring flange (at 74), wherein the spring flange (74) is sized to engage (see Figures 1-3) a tube groove (78).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Barton to include the tooling apparatus including a tube tool, the tube tool comprising a spring with a spring flange, wherein the spring flange is sized to engage the tube groove, as taught by Coghlan, in order to safely, quickly, and efficiently pull a sleeve with minimal damage to components (see Column 1, lines 22-41 of Coghlan).
Regarding Claim 2, Barton in view of Coghlan teaches the invention as claimed and as discussed above. Barton in view of Coghlan does not teach, as discussed so far, wherein the spring comprises a tubular spring.
Coghlan teaches (Figures 1-6) wherein the spring (at 66) comprises a tubular spring (see Figures 2-3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Barton in view of Coghlan to have the spring include a tubular spring, as taught by Coghlan, for the same reasons discussed above in claim 1.
Regarding Claim 3, Barton in view of Coghlan teaches the invention as claimed and as discussed above. Barton in view of Coghlan does not teach, as discussed so far, wherein the tubular spring comprises a plurality of spring slots therein.
Coghlan teaches (Figures 1-6) wherein the tubular spring (at 66) comprises a plurality of spring slots therein (at 72; see Figures 4-5 and Column 5, lines 2-4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Barton in view of Coghlan to have the tubular spring include a plurality of spring slots therein, as taught by Coghlan, for the same reasons discussed above in claim 1.
Regarding Claim 12, Barton in view of Coghlan teaches the invention as claimed and as discussed above. Barton further teaches (Figures 1-8) wherein the cross fire tube assembly (at 60) comprises a pair of sleeves (62 and 64) and a bias (68).
Regarding Claim 13, Barton in view of Coghlan teaches the invention as claimed and as discussed above. Barton further teaches (Figures 1-8) wherein the sleeve (62 or 64) comprises a flange (shown schematically at the left side of 62 in Figure 5 or at the right side of 64 in Figure 5) with the tube groove therein (92 in 62 or 94 in 64; see Figure 5).
Regarding Claim 14, Barton in view of Coghlan teaches the invention as claimed and as discussed above. Barton further teaches (Figures 1-8) wherein the cross fire tube assembly (at 60) comprises a collar (70 or 100; see Figures 3-4) sized to accommodate (see Figures 3-4 and 6-8) the flange (shown schematically at the left side of 62 in Figure 5 or at the right side of 64 in Figure 5).

Claims 4, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Barton et al. (US 2018/0023813) in view of Coghlan (US 9,174,331) as applied to claim 1 above, and further in view of Parrott (US 4,724,608).
Regarding Claim 4, Barton in view of Coghlan teaches the invention as claimed and as discussed above. Barton in view of Coghlan does not teach wherein the cross fire tube tool comprises a reaction arm positioned to one end of the spring.
Parrott teaches (Figures 1-4) a tooling apparatus (13) for moving a first sleeve (10) with respect to a housing (11), the tooling apparatus (13) including a reaction arm (at 18) positioned to one end (at the right side of Figures 1-2) of a spring (148).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Barton in view of Coghlan to include the reaction arm positioned to one end of the spring, as taught by Parrott, in order to apply pressure to an end of an inner puller body (Column 4, lines 32-44 of Parrott).
Regarding Claim 6, Barton in view of Coghlan and Parrott teaches the invention as claimed and as discussed above. Barton in view of Coghlan and Parrott does not teach, as discussed so far, wherein the cross fire tube tool comprises a driving screw positioned within the reaction arm and the spring.
Parrott teaches (Figures 1-4) wherein the tooling apparatus is (13) includes a driving screw (16) positioned within (see Figures 1-2) the reaction arm (at 18) and the spring (at 148).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Barton in view of Coghlan to include the driving screw positioned within the reaction arm and the spring, as taught by Parrott, in order to apply pressure to an end of an inner puller body (Column 4, lines 32-44 of Parrott).
Regarding Claim 9, Barton in view of Coghlan and Parrott teaches the invention as claimed and as discussed above. Barton in view of Coghlan and Parrott does not teach, as discussed so far, wherein the driving screw comprises a cone end for engagement with the spring flange.
Parrott teaches (Figures 1-4) wherein the driving screw (at 16) comprises a cone end (19) for engagement with (see Figures 1-2) a spring flange (at 150).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Barton in view of Coghlan and Parrott to have the driving screw include a cone end for engagement with a spring flange, as taught by Parrott, in order to deform of flex the flexible parts outwardly (Column 4, lines 32-44 of Parrott).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Barton et al. (US 2018/0023813) in view of Coghlan (US 9,174,331) and Parrott (US 4,724,608) as applied to claim 4 above, and further in view of Hunter (US 10,265,839).
Regarding Claim 5, Barton in view of Coghlan and Parrott teaches the invention as claimed and as discussed above. Barton in view of Coghlan and Parrot does not teach wherein the spring is maneuverable within the reaction arm via a locking knob.
Hunter teaches (Figures 1-22B) a crossfire tube service tool (10) including a spring (340) maneuverable within a reaction arm (at 370) via a locking knob (470).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Barton in view of Coghlan and Parrott to have the spring maneuverable within a reaction arm via a locking knob, as taught by Hunter, in order to secure a catch assembly in a movable fashion along a puller shaft for engaging and disengaging with a seat (Column 10, lines 40-45 of Hunter).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Barton et al. (US 2018/0023813) in view of Coghlan (US 9,174,331) and Parrott (US 4,724,608) as applied to claim 6 above, and further in view of Gattermeyer et al. (US 2018/0100654).
Regarding Claim 7, Barton in view of Coghlan and Parrott teaches the invention as claimed and as discussed above. Barton in view of Coghlan and Parrott does not teach wherein the cross fire tube tool comprises a holder attached to the driving screw.
Gattermeyer teaches (Figures 1-13) a cross fire tube tool (100) that includes a holder (168) attached to (see Paragraph 0052, Figure 7 and Figures 11-13) a driving screw (102).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Barton in view of Coghlan and Parrott to include the holder attached to the driving screw, as taught by Gattermeyer, in order to move the first and second tube segments together by rotating the holder (see Paragraphs 0055-0056 of Gattermeyer).
Regarding Claim 8, Barton in view of Coghlan, Parrott, and Gattermeyer teaches the invention as claimed and as discussed above. Barton in view of Coghlan, Parrott, and Gattermeyer does not teach, as discussed so far, wherein the holder comprises a plurality of holder arms.
Gattermeyer teaches (Figures 1-13) a cross fire tube tool (100) that includes a holder (168) attached to (see  Paragraphs 0052) a driving screw (102), wherein the holder (168) comprises a plurality of arms (180).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Barton in view of Coghlan, Parrott, and Gattermeyer to have the holder include a plurality of holder arms, as taught by Gattermeyer, for the same reasons discussed above in claim 7.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Barton et al. (US 2018/0023813) in view of Coghlan (US 9,174,331) and Parrott (US 4,724,608) as applied to claim 9 above, and further in view of Eberhart (US 2,424,681).
Regarding Claim 10, Barton in view of Coghlan and Parrott teaches the invention as claimed and as discussed above. Barton in view of Coghlan and Parrott does not teach that the driving screw comprises a bearing journal positioned thereon about the cone end.
Eberhart teaches (Figures 1-10) a driving screw (at 16) having a cone end (at 28), wherein the driving screw (16) includes a bearing journal (at 29) positioned thereon (see Figure 1) about the cone end (at 28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Barton in view of Coghlan and Parrott to include the bearing journal positioned on the driving screw about the cone end, as taught by Eberhart, in order to allow the foot of the screw to take a self-accommodating angle (Column 3, lines 9-27 of Eberhart).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Barton et al. (US 2018/0023813) in view of Coghlan (US 9,174,331), Parrott (US 4,724,608), and Eberhart (US 2,424,681) as applied to claim 10 above, and further in view of Herbold (US 2011/0247193).
Regarding Claim 11, Barton in view of Coghlan, Parrott, and Eberhart teaches the invention as claimed and as discussed above. Barton in view of Coghlan, Parrott, and Eberhart does not teach wherein the driving screw comprises a sleeve bearing positioned about the cone end.
Eberhart teaches (Figures 1-10) wherein the driving screw (at 16) includes a bearing (30) positioned about (see Figure 1) the cone end (at 28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Barton in view of Coghlan, Parrott, and Eberhart to include the bearing positioned about the cone end, as taught by Eberhart, for the same reasons discussed above in claim 10. Barton in view of Coghlan, Parrott, and Eberhart does not teach the use of a sleeve bearing.
Herbold teaches (Paragraph 0034) the use of bearings in an installation tool, wherein the bearings may be ball bearings or sleeve bearings.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Barton in view of Coghlan, Parrott, and Eberhart to include the sleeve bearing, as taught by Herbold, in order to rotatably engage the threaded rod (Paragraph 0034 of Herbold).
It is further noted that a simple substitution of one known element (in this case, the ball bearing as taught by Eberhart) for another (in this case, a sleeve bearing as taught by Herbold) to obtain predictable results (in this case, to provide support to the rod) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B. 

Response to Arguments
Applicant's arguments filed 7/7/2022 have been fully considered but they are not persuasive. Applicant argues that Coughlan does not provide any hint that his grasping members provide any elastic resistance. In response, it is noted that Coughlan teaches that a withdrawal of his lift screw 14 from the distal end 66 of the collet allows the grasping members 70 to return to their tapered configuration and release their lock against the radial surface of the collet, thereby re-establishing a gap between the collet and the sleeve. The term “spring” is defined as “a device that returns to its original form after being forced out of shape” by Collins English Dictionary (https://www.collinsdictionary.com/dictionary/english/spring). Therefore, Coughlan teaches a spring device (at 66, 74) that returns to its original form (see Figure 1) after being forced out of shape (see Figures 2-3; Column 6, lines 41-50). Thus, Applicant’s argument that Coughlan does not teach a spring is refuted by the reference.
Applicant also argues that Coughlan’s spring flange is not sized to engage a tube groove. In response, it is noted that Coughlan clearly shows spring flange (74) being sized (see Figures 1-3) to engage a tube groove (78). Coughlan further states “the shaft body pushes the grasping member 68 outwards so that the tabs 74 extend into the notch 78 of the sleeve 18 under the shoulder 72 (FIG. 2) to establish a gripping connection between the collet 16 and the sleeve 18” (Column 6, lines 11-14). Therefore, Applicant’s argument that Coughlan’s spring flange is not sized to engage a tube groove is refuted by the reference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It is noted that Hunter (US 10,265,839) teaches the use of a spring device (20) for installation and removal of a tube (see Figures 1-22b and abstract). Similarly, McCord (US 2,646,619) teaches the use of a spring device (at 14) for installation and removal of a tube (see Figures 1-4).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Primary Examiner, Art Unit 3741